UNITED STATES DISTRICT COURT
                                                                                         FILED
                              FOR THE DISTRICT OF COLUMBIA
                                                                                           MAY - 5 2010
                                                                                     Clerk, U.S. District & Bankruptcy
                                                                                    Courts for the District of Columbia

Michael C. Robinson,                           )
                                               )
               Petitioner,                     )
                                               )
       v.                                      )
                                               )
                                                       Civil Action No.     10 (YI'U9
John Adams et aI.,                             )
                                               )
               Respondents.                    )




                                   MEMORANDUM OPINION

       This matter comes before the court on the plaintiff s pro se complaint and application to

proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis and

will dismiss the complaint for lack of jurisdiction.

       Petitioner is incarcerated in Amarillo, Texas, in a facility that is not operated by the

Federal Bureau of Prisons. He does not identify the court that sentenced him, but attacks his

conviction and sentence claiming ineffective assistance of counsel, among other things. He does

not indicate that he is in prison under a federal sentence, and his prison number indicates that he

is not a federal prisoner. Based on the information provided, the petition will be construed as

one filed by a prisoner under a state sentence seeking habeas review under 28 U.S.C. § 2254.

       Federal court review of state convictions is available under 28 U.S.C. § 2254 only after

the exhaustion of available state remedies. See 28 U.S.C. §2254(b)(1). Once the state remedies

are exhausted,"an application for a writ of habeas corpus [] made by a person in custody under

the judgment and sentence of a State court ... may be filed in the district court for the district

wherein such person is in custody or in the district court for the district within which the State
court was held which convicted and sentenced [petitioner] and each of such district courts shall

have concurrent jurisdiction to entertain the application." 28 U.S.C. § 2241(d). The petition

does not indicate whether the petitioner has exhausted his state remedies. To the extent that the

prisoner has exhausted his state remedies, his federal recourse lies in the United States District

Court for the Northern District of Texas. Because the petitioner has not established that this

Court has jurisdiction over this petition, it will be dismissed.

        A separate final order accompanies this memoran



Date:




                                                   2